Title: To George Washington from Major General Nathanael Greene, 14 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
at Mr Morris Nov. 14th 8 oClock P.M. 1777

We have just returnd from reconnoitering the grounds about Darby, the Islands below and up to the middle ferry—we purpose to go out again in the morning—from the present view Darby appears the only eligible position for the Army for the purpose of their crossing the river—It is the opinion of several of the gentlemen that the enemy may be best dislodged from the Islands by detachment, others are of opinion that it would be dangerous unless the party was coverd, by the Army, but all are of opinion, it is practicable either the one way or the other and considering the good consequences that will result from it, it ought to be attempted—Darby is not the most eligible post I ever saw, but it is not so dangerous as to discourage the attempt to relieve fort Mifflin.
The flag was flying at Fort Mifflin at sunset this evening, there has been a very severe cannonade today—enclosed is a letter from Col. Greene respecting the condition of the fort—The enimy have got up two or three vessels into the Schuylkill, they were attempting to get up a two and thirty gun frigate, between hog Island and Province Island by the best observation we could make her guns were taken out and follow’d her in a sloop—She did not get up, but what was the reason I know not—The Comodore should be directed to sink a vessel or two in the new channel as soon as possible, and the fort encouraged to hold out to the last—There is but one bridge over the Schuylkill and that is at the middle ferry—I examined the river myself—from the falls to the mouth.
The enemy have got a chain of redoubts with Abatis between them from one river to the other, part of this is from information and part from my own observation—The Schuylkill is very deep and rapid, too deep for foot to ford it—the bridge at Matteson’s ford is not in so great forwardness as I could wish, the commanding officer sais it will be done in three days, but a bridge of waggons can be thrown over for the foot to pass if that should not be done.

The enimy are greatly discouraged by the forts holding out so long and it is the general opinion of the best of the citizens that the enemy will evacuate the city if the fort holds out until the middle of next week.
There is plenty of forage in this country especially about Darby—we purpose to examin the ground a little more about Darby tomorrow and if possible return tomorrow evening—From the best accounts we can get there is but five Ships with troops on board in the river. I am [with] great respect your Excellencys most Obedient Servt

Nath. Greene

